Citation Nr: 0202760	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-04 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 40 percent rating for 
subtotal gastrectomy, postoperative duodenal ulcer.


REPRESENTATION

Appellant represented by:	Dwayne D. Maddox III, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1944.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision which denied an increase 
in a 40 percent rating for the veteran's service-connected 
subtotal gastrectomy, postoperative duodenal ulcer.  The 
veteran requested a Board hearing but withdrew such request 
in January 2002.


FINDING OF FACT

The veteran's subtotal gastrectomy, postoperative duodenal 
ulcer, produces impairment which does not exceed that of 
moderate postgastrectomy syndrome.


CONCLUSION OF LAW

The veteran's subtotal gastrectomy, postoperative duodenal 
ulcer, is no more than 40 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991);  38 C.F.R. § 4.114, Diagnostic Code 7308 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from November 
1942 to November 1944.  His service medical records indicate 
that he developed a duodenal ulcer during his period of 
service.

Service connection and a 10 percent rating were established 
for a duodenal ulcer effective November 1944.  Effective in 
March 1949, the rating for that condition was increased to 20 
percent.  In November 1955 the veteran underwent a subtotal 
gastrectomy to treat his duodenal ulcer.  He was assigned a 
temporary total rating based on the hospitalization and 
surgery.  Thereafter, effective in February 1956, a 60 
percent rating was assigned for the subtotal gastrectomy, 
postoperative duodenal ulcer.  The rating for the condition 
was reduced to 40 percent effective in December 1957, and 
such rating has continued to the present.  

In December 1999, the veteran filed his claim for an 
increased rating for his subtotal gastrectomy, postoperative 
duodenal ulcer. 

VA medical records from 1999 to 2000 show the veteran was 
treated for a variety of ailments.  As to the 
gastrointestinal system, besides a subtotal gastrectomy, he 
was noted to have esophagus problems, gastritis, and 
gastroesphageal reflux.  These records show no anemia or 
malnutrition.  His weight fluctuated but there is no 
indication that he was underweight for his height.  He was 
about 5'8" tall, and his weight in pounds generally was 
reported to be in the 170s.

In January 2000, the veteran was given a VA examination.  He 
related that he experienced nausea and vomiting at least once 
or twice a month, and that he tried to avoid certain foods.  
He said that he had problems with swallowing and experienced 
heartburn three or four times a week, and his history of 
esophagus problems was noted.  He stated that he had lost 
about 3 pounds in the prior 3 months.  The examiner noted 
that the veteran had symptoms of dyspepsia and 
gastroesophageal reflux, and was unable to tolerate regular 
sized meals, substituting with several snacks during the day 
instead.  The examiner reviewed recent medical studies 
including a November 1999 endoscopy with a biopsy of the body 
of the stomach, which had shown chronic gastritis, with a 
Steiner stain negative for H. pylori.  On current examination 
it was noted the veteran weighed 178 pounds.  The abdomen was 
soft, with mild tenderness and guarding to palpation.  The 
abdominal surgical scar was noted to be healed and nontender.

In July 2001, the 79 year old veteran was given another VA 
examination.  He said that he often felt nauseated following 
a meal, and that approximately three times a week he vomited 
following a meal.  He stated that he has to watch what he 
eats, and that his stomach hurt when it is empty.  He said 
that his stomach hurt if he attempted to lift more than 40 
pounds.  He complained of gas pain, belching, and stomach 
cramps.  He said he ate meals about half the size of a normal 
meal, with frequent feelings of fullness.  He reported 
constipation but no diarrhea.  The examiner reviewed recent 
tests and noted the veteran's esophagus problems and 
gastroresophageal reflux.  On current examination, it was 
noted the veteran appeared well-nourished.  Current weight 
was 171.9 pounds, the doctor reviewed similar weights in the 
past year, and it was noted there were no signs of weight 
loss.  The abdomen was soft and vaguely tender.  A healed 
nontender abdominal surgical scar was noted.  The examiner 
commented that the veteran likely had a bile reflux secondary 
to his subtotal gastrectomy.  

Analysis

The veteran seeks a rating higher than 40 percent for his 
subtotal gastrectomy, postoperative duodenal ulcer.  The file 
shows that through correspondence, the rating decision, the 
statement of the case, and the supplemental statement of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claim.  Relevant medical records have 
been obtained and VA examinations have been given.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A duodenal ulcer is rated 40 percent when moderately severe; 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A duodenal ulcer is rated 60 percent when 
severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

A 40 percent rating is assigned for postgastrectomy syndrome 
which is moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 60 percent rating 
is assigned when such condition is severe; associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 
7308.

Many years ago the veteran underwent a subtotal gastrectomy 
for a duodenal ulcer.  Recent medical records do not show a 
recurrent duodenal ulcer, but even if such was present it 
would not be categorized as more than moderately severe (40 
percent disabling) under the criteria of Diagnostic Code 
7305, given the absence of anemia or weight loss, or 
incapacitating episodes of the required duration and 
frequency.

The condition is more appropriately rated under the criteria 
of Diagnostic Code 7308 for postgastrectomy syndrome.  The 
recent medical evidence, including VA examinations, shows the 
veteran has complaints such as nausea and vomiting after 
meals, and he has to watch what he eats.  However, the 
evidence shows he has no circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, weight loss, malnutrition, 
or anemia.  The recent medical evidence indicates his 
condition more nearly approximates moderate (40 percent) 
postgastrectomy syndrome than severe (60 percent) 
postgastrectomy syndrome as described by Diagnostic Code 
7308, and thus the lower rating of 40 percent is warranted.  
38 C.F.R. § 4.7.

The preponderance of the evidence is against the claim for a 
rating higher than 40 percent for subtotal gastrectomy, 
postoperative duodenal ulcer.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).   


ORDER

An increased rating for subtotal gastrectomy, postoperative 
duodenal ulcer, is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

